                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


BARBARA HANNON,                             )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       18-cv-02617-TMP
                                            )
STRYKER CORPORATION,                        )
                                            )
       Defendant.                           )



        ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       Before      the   court    is    defendant     Stryker      Corporation’s

(“Stryker”) Motion for Summary Judgment, filed on March 4, 2019.

(ECF No. 31.)        Plaintiff Barbara Hannon responded on March 14,

2019 (ECF No. 33), and Stryker replied on March 28, 2019 (ECF No.

34).    For the following reasons, Stryker’s motion is DENIED as

premature and without prejudice. 1

                                 I.    BACKGROUND

       In   this    negligence    action,   Hannon    seeks   to    recover   for

injuries she suffered because an incorrect medical device was used

for her surgery.         After suffering “fractures of the radius and

ulna bones in her left forearm,” Hannon sought medical treatment


1The parties have consented to have a United States magistrate
judge conduct all proceedings in this case, including trial, the
entry of final judgment, and all post-trial proceedings. (ECF No.
10.)
at Memphis Orthopedic Group.       (ECF No. 1-1 at 5 ¶¶ 5-6.)     Hannon’s

doctor diagnosed her with a “displaced forearm fracture of the

radius and ulna bones” and recommended that she undergo surgery

“to install medical hardware plates to stabilize and secure the

fractures.”     (Id. at 5 ¶¶ 6-7.)        Dr. Kenneth Grinspun performed

Hannon’s surgery on November 19, 2017, at Methodist Le Bonheur

hospital.     (Id. at 5 ¶ 8.)         According to Hannon, a Stryker

representative    provided   the   medical    hardware   plates   for   the

surgery and Dr. Grinspun subsequently implanted the plates during

surgery.    (Id. at 5-6 ¶¶ 9-13.)

       A few months after the surgery, Hannon began experiencing

pain in her left forearm, which prompted her to visit Memphis

Orthopedic Group for a follow-up examination.            (Id. at 6 ¶¶ 14-

15.)    At this examination, Hannon was informed that incorrect

medical plates were utilized during her surgery, “causing her to

re-break both her radius and ulna bones in her left forearm.”           (Id.

at 6 ¶ 16.)     According to Hannon, Dr. Grinspun informed her that

a Stryker representative provided the incorrect plates for the

initial surgery.      Dr. Grinspun also ensured that the Stryker

representatives were made aware of this mistake.         (ECF No. 33-7 at

2.)    On February 9, 2018, Hannon underwent a second surgery to

replace the incorrect (and now broken) plates with the proper plate

system.     (ECF No. 1-1 at 6 ¶ 17.)       Hannon alleges that the plate

system used during the November 2017 surgery, the “Stryker VariAx


                                    -2-
Fibula Locking Plate System,” should not have been used because it

was intended for surgeries involving the lower leg and not the

forearm.     (Id. at 5-6 ¶¶ 11-13.)

      Hannon filed the instant lawsuit on August 2, 2018, in the

Circuit Court of Shelby County.         (ECF No. 1-1 at 4.)   Stryker

subsequently removed the lawsuit to this court.      (ECF No. 1.)   At

some point during discovery, Stryker informed Hannon that it did

not manufacture or distribute the device used for Hannon’s November

2017 surgery.    Stryker apparently also told Hannon that a separate

entity, SurgiCor LLC, supplied the incorrect plates.     (ECF No. 33-

1 at 4.)     As a result, Hannon filed a lawsuit against SurgiCor in

state court seeking recovery for her injuries. 2       The complaint

filed against SurgiCor is almost identical to the one filed against

Stryker.     The only difference between the two complaints is the

identity of the entity that allegedly provided the incorrect

plates.    Compare (ECF No. 1-1 at 4-8), with (ECF No. 31-3 at 4-

8).




2According to Hannon, “SurgiCor is a Tennessee limited liability
company that has only one member and that member, on information
and belief, is a citizen of Tennessee. . . . Accordingly, if
SurgiCor were added as a defendant in this lawsuit, complete
diversity would be destroyed (Ms. Hannon, like SurgiCor, is a
citizen of Tennessee) and this Court would lack subject-matter
jurisdiction over the suit.”   (ECF No. 33-1 at 2 n.1.)   Hannon
also asserts that “federal courts and Tennessee courts permit a
plaintiff to plead in the alternative.” (Id. at 3 n.2.)


                                  -3-
       Presently before the court is Stryker’s Motion for Summary

Judgment.     (ECF No. 31.)       In its motion, Stryker emphasizes that

this   is    not   a   products   liability      lawsuit     and   is    instead   a

negligence action where Hannon contends that someone negligently

provided the wrong medical plates for her surgery.                 (ECF No. 31-4

at 1.)      According to Stryker, it neither “supplied [n]or had any

role in selecting the medical device that allegedly failed after

Plaintiff Barbara Hannon’s November 19, 2017 surgery.”                       (Id.)

Stryker contends that Hannon’s state court action against SurgiCor

proves that SurgiCor, and not Stryker, provided the incorrect

medical device for Hannon’s surgery.              (Id.)    Stryker argues that

it owed no legal duty to her and therefore summary judgment is

appropriate.        (Id. at 5.)         In response, Hannon argues “that

Stryker’s purported evidence in support of its motion for summary

judgment     is    insufficient.”       (ECF    No.   33-1    at   2.)     In   the

alternative, Hannon argues that Stryker’s motion is premature

because she has not had a full and fair opportunity to engage in

discovery in order to identify the party responsible for the

incorrect device.       (Id. at 4.)

                                  II.    ANALYSIS

       Federal Rule of Civil Procedure 56(a) provides that “the court

shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.”               A genuine dispute of material


                                        -4-
fact exists “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.”           Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).        The moving party bears the

initial burden to “demonstrate the absence of a genuine [dispute]

of material fact.”      Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   “Once the moving party has presented evidence sufficient

to support a motion for summary judgment, the nonmoving party is

not   entitled   to   trial   merely   on   the   basis   of   allegations;

significant probative evidence must be presented to support the

complaint.”      Goins v. Clorox Co., 926 F.2d 559, 561 (6th Cir.

1991).

      The party opposing the motion for summary judgment may not

rely solely on the pleadings but must present evidence supporting

the claims asserted by the party.           Banks v. Wolfe Cty. Bd. of

Educ., 330 F.3d 888, 892 (6th Cir. 2003).         Conclusory allegations,

speculation, and unsubstantiated assertions are not evidence, and

are not sufficient to defeat a well-supported motion for summary

judgment.    See Lujan v. National Wildlife Fed'n, 497 U.S. 871, 888

(1990).     Rather, in order to defeat summary judgment, the party

opposing the motion must present affirmative evidence to support

its position; a mere “scintilla of evidence” is insufficient. Bell

v. Ohio State Univ., 351 F.3d 240, 247 (6th Cir. 2003) (quoting

Anderson, 477 U.S. at 252).        “In making this assessment, [the

court] must view all evidence in the light most favorable to the


                                   -5-
nonmoving party.”     McKay v. Federspiel, 823 F.3d 862, 866 (6th

Cir. 2016).

       Stryker argues that summary judgment is appropriate because

it did not manufacture the plates system used for Hannon’s surgery

and had no role in providing the plates.      In support of its motion,

Stryker relies upon its responses to Hannon’s interrogatories.           In

its interrogatory responses, Stryker asserts that none of its

employees were involved in supplying the incorrect plates.           (ECF

No. 31-2 at 1.)    Stryker also asserts that it did not manufacture

the plate system.     (Id. at 2.)       Additionally, Stryker believes

that   Hannon’s   lawsuit   against   SurgiCor    is   tantamount   to   an

admission that SurgiCor, and not Stryker, negligently provided the

incorrect medical plates.      The court is not persuaded by these

arguments.    First, Hannon has provided the medical notes from Dr.

Grinspun indicating that he notified a Stryker representative of

the incorrect medical device, which suggests that Stryker had a

role in either manufacturing or supplying the incorrect plates.

Second, the fact that Hannon has sued SurgiCor in state court does

not necessarily preclude her from also suing Stryker, as a party

is permitted to plead in the alternative.        (ECF No. 33-1 at 3 n.2.)

Third, Hannon’s counsel has filed an affidavit stating that he

“would like to test Stryker’s claims by (at minimum) propounding

additional written discovery designed to ascertain         the nature of

Stryker’s relationship with SurgiCor and how that relationship


                                  -6-
fits with the facts of this case.” 3        (ECF No. 33-5 at 3.)          This

case is still in the early stages of discovery.            The deadline for

completing    written   discovery   is    September   4,    2019,   and   the

deposition deadline is October 4, 2019.         (ECF No. 15 at 2.)         In

her response to Stryker’s motion, Hannon asserts that “Plaintiff

- who did not receive Stryker’s verified interrogatory responses

until March 4, 2019 - should be given a reasonable opportunity to

test Stryker’s assertions through, at minimum, further written

discovery.”    (ECF No. 33-1 at 4.)       The court finds that pursuant

to Rule 56(d), the summary judgment motion is premature and should

be denied.    See Briner v. City of Ontario, No. 1:17-cv-129, 2007

WL 2891343, at *7 (N.D. Ohio Sept. 28, 2007) (“Nonetheless, the

Court is mindful that very little discovery has been completed to

date. . . . [T]he Court finds that dismissing the malicious

prosecution claim at this juncture would be inappropriate.”);

Blumel v. Mylander, 919 F. Supp. 423, 428 (M.D. Fla. 1996) (“A

district court may grant summary judgment in the early stages of

discovery only if ‘further discovery would be pointless’ and the

movant is ‘clearly entitled to summary judgment.’” (quoting Robak

v. Abbott Labs., 797 F. Supp. 475, 476 (D. Md. 1992))).

                            III. CONCLUSION




3Although  neither party has discussed whether SurgiCor is a
“required party” under Federal Rule of Civil Procedure 19, the
court notes that further discovery may shed light on this inquiry.


                                    -7-
     For these reasons, Stryker’s motion is DENIED as premature

and without prejudice.   Stryker may renew its motion after Hannon

has had an opportunity to conduct discovery on the issues raised

in the motion.

     IT IS SO ORDERED.

                               s/ Tu M. Pham
                               TU M. PHAM
                               United States Magistrate Judge

                               May 3, 2019
                               Date




                                -8-
